Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 1 of 31 PageID 465




                      Stephanie Arnold
                     ATTACHMENT 3
    Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 2 of 31 PageID 466




             •
                                               Highrise Advantage


  HighriseAdvantage
          RISK   WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                     2/28/17
Orlando, FL 32827                                                                                       1111111961
Phone: (321) 677-2096                                                                           Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

p•cllll
4928 Eastlake Vista Dr
St Cloud, FL 34771



---
2/28/17          Opening Balance                                           45,000.00                    45,000.00




                                        THANK YOU FOR YOUR BUSINESS!




                                                               Florida Office of Financial Regulation-0000000122-00001
    Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 3 of 31 PageID 467




             •
                                               Highrise Advantage


  HighriseAdvantage
          RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                    3/31/17
Orlando, FL 32827                                                                                       .1961
Phone: (321) 677-2096                                                                           Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

P·C-
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




2/28/17          Opening Balance                                           45,000.00                   45,000.00

3/31/17          Profit                                                     2,195.00                   47,195.00




                                        THANK YOU FOR YOUR BUSINESS!




                                                               Florida Office of Financial Regulation-0000000122-00002
    Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 4 of 31 PageID 468




             •
                                               Highrise Advantage


  HighriseAdvantage
          RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                     4/28/17
Orlando, FL 32827                                                                                        .1961
Phone: (321) 677-2096                                                                           Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

Fllcllll
4928 Eastlake Vista Dr
St Cloud, FL 34771
 321 947-3078




2/28/17          Opening Balance                                           45,000.00                   45,000.00

3/31/17          Profit                                                     2,195.00                   47,195.00

4/21/17          Deposit                                                       40000                   87,195.00

4/28/17          Profit                                                     3,098 .00                  90,293.00




                                        THANK YOU FOR YOUR BUSINESS!




                                                               Florida Office of Financial Regulation-0000000122-00003
     Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 5 of 31 PageID 469




             •
                                                                 Highrise Advantage


  HighriseAdvantage
          RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                                                    5/31/17
Orlando, FL 32827                                                                                                                       -1961
Phone: (321) 677-2096                                                                                                           Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
 321 947-3078




2/28/17          Opening Balance                                                                             45,000.00                  45,000.00

3/31/17          Profit                                                                                       2,195.00                  47,195.00

4/21/17          Deposit                                                                                        40000                   87,195.00

4/28/17          Profit                                                                                       3,098 .00                 90,293.00

5/24/17          Withdrawal                                                                                      -7000                  83,293.00

5/31/17          Profit                                                                                       4,505 .62                 87,798.62




                                        ..-•   A

                                                   ...... ,
                                                      ••-     ... _

                                                                 ""'-
                                                                      I

                                                                          .....   '   --   '   ---   ----•




                                                                                               Florida Office of Financial Regulation-0000000109-00001
     Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 6 of 31 PageID 470




             •
                                              Highrise Advantage


  HighriseAdvantage
          RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                               6/30/17
Orlando, FL 32827                                                                                                  -961
Phone: (321) 677-2096                                                                                      Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
 321 947-3078




2/28/17          Opening Balance                                                              45,000.00          45,000.00

3/31/17          Profit                                                                        2,195.00          47,195.00

4/21/17          Deposit                                                                         40000           87,195.00

4/28/17          Profit                                                                        3,098 .00         90,293.00

5/24/17          Withdrawal                                                                       -7000          83,293.00

5/31/17          Profit                                                                        4,505 .62         87,798.62

6/22/17          Withdrawal                                                                       -4000          83,798.62

6/30/17          Profit                                                                        4,112.00          87,910.62




                                        THANK YOU   '-'•'   1 '-''-'•' uu..,11,iL....,.., •




                                                                       Florida Office of Financial Regulation-0000000113-00001
     Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 7 of 31 PageID 471




             •
                                              Highrise Advantage


  HighriseAdvantage
          RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                               7/31/17
Orlando, FL 32827                                                                                                  -961
Phone: (321) 677-2096                                                                                      Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




2/28/17          Opening Balance                                                              45,000.00          45,000.00

3/31/17          Profit                                                                        2,195.00          47,195.00

4/21/17          Deposit                                                                         40000           87,195.00

4/28/17          Profit                                                                        3,098 .00         90,293.00

5/24/17          Withdrawal                                                                       -7000          83,293.00

5/31/17          Profit                                                                        4,505 .62         87,798.62

6/22/17          Withdrawal                                                                       -4000          83,798.62

6/30/17          Profit                                                                        4,112.00          87,910.62

7/31/17          Profit                                                                        4,386 .74         92,297.36




                                        THANK YOU   '-'•'   1 '-''-'•' uu..,11,iL....,.., •




                                                                       Florida Office of Financial Regulation-0000000114-00001
     Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 8 of 31 PageID 472




             •
                                              Highrise Advantage


  HighriseAdvantage
          RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                                8/31/17
Orlando, FL 32827                                                                                                   -961
Phone: (321) 677-2096                                                                                      Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
 321 947-3078




2/28/17          Opening Balance                                                              45,000.00           45,000.00

3/31/17          Profit                                                                        2,195.00           47,195.00

4/21/17          Deposit                                                                         40000            87,195.00

4/28/17          Profit                                                                        3,098 .00          90,293.00

5/24/17          Withdrawal                                                                       -7000           83,293.00

5/31/17          Profit                                                                        4,505 .62          87,798.62

6/22/17          Withdrawal                                                                       -4000           83,798.62

6/30/17          Profit                                                                        4,112.00           87,910.62

7/31/17          Profit                                                                        4,386 .74          92,297.36

8/25/17          Withdrawal                                                                       -6000           86,297.36

8/31/17          Profit                                                                        4,332.13           90,629.49




                                        THANK YOU   '-'•'   1 '-''-'•' uu..,11,iL....,.., •




                                                                       Florida Office of Financial Regulation-0000000115-00001
     Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 9 of 31 PageID 473




             •
                                              Highrise Advantage


  HighriseAdvantage
          RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                               9/29/17
Orlando, FL 32827                                                                                                  .1961
Phone: (321) 677-2096                                                                                      Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771


liiiiiiilllll
2/28/17          Opening Balance                                                              45,000.00          45,000.00

3/31/17          Profit                                                                        2,195.00          47,195.00

4/21/17          Deposit                                                                         40000           87,195.00

4/28/17          Profit                                                                        3,098 .00         90,293.00

5/24/17          Withdrawal                                                                       -7000          83,293.00

5/31/17          Profit                                                                        4,505 .62         87,798.62

6/22/17          Withdrawal                                                                       -4000          83,798.62

6/30/17          Profit                                                                        4,112.00          87,910.62

7/31/17          Profit                                                                        4,386 .74         92,297.36

8/25/17          Withdrawal                                                                       -6000          86,297.36

8/31/17          Profit                                                                        4,332.13          90,629.49

9/29/17          Profit                                                                        4,168.96          94,798.44




                                        THANK YOU   '-'•'   1 '-''-'•' uu..,11,iL....,.., •




                                                                       Florida Office of Financial Regulation-0000000116-00001
    Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 10 of 31 PageID 474




             •
                                              Highrise Advantage


  HighriseAdvantage
          RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                              111/17
Orlando, FL 32827                                                                                                       961
Phone: (321) 677-2096                                                                                      Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771



----
2/28/17          Opening Balance                                                              45,000.00          45,000.00

3/31/17          Profit                                                                        2,195.00          47,195.00

4/21/17          Deposit                                                                         40000           87,195.00

4/28/17          Profit                                                                        3,098 .00         90,293.00

5/24/17          Withdrawal                                                                       -7000          83,293.00

5/31/17          Profit                                                                        4,505 .62         87,798.62

6/22/17          Withdrawal                                                                       -4000          83,798.62

6/30/17          Profit                                                                        4,112.00          87,910.62

7/31/17          Profit                                                                        4,386 .74         92,297.36

8/25/17          Withdrawal                                                                       -6000          86,297.36

8/31/17          Profit                                                                        4,332.13          90,629.49

9/29/17          Profit                                                                        4,168.96          94,798.44

9/29/17          Withdrawal                                                                   -3,500.00          91,298.44

10/31/17         Profit                                                                        4,455 .36         95,753.81




                                        THANK YOU   '-'•'   1 '-''-'•' uu..,11,iL....,.., •




                                                                       Florida Office of Financial Regulation-0000000117-00001
    Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 11 of 31 PageID 475




             •
                                              Highrise Advantage


  HighriseAdvantage
          RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                             11/30/17
Orlando, FL 32827                                                                                                  -961
Phone: (321) 677-2096                                                                                      Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771



----
2/28/17          Opening Balance                                                              45,000.00          45,000.00

3/31/17          Profit                                                                        2,195.00          47,195.00

4/21/17          Deposit                                                                         40000           87,195.00

4/28/17          Profit                                                                        3,098 .00         90,293.00

5/24/17          Withdrawal                                                                       -7000          83,293.00

5/31/17          Profit                                                                        4,505 .62         87,798.62

6/22/17          Withdrawal                                                                       -4000          83,798.62

6/30/17          Profit                                                                        4,112.00          87,910.62

7/31/17          Profit                                                                        4,386 .74         92,297.36

8/25/17          Withdrawal                                                                       -6000          86,297.36

8/31/17          Profit                                                                        4,332.13          90,629.49

9/29/17          Profit                                                                        4,168.96          94,798.44

9/29/17          Withdrawal                                                                   -3,500.00          91,298.44

10/31/17         Profit                                                                        4,455 .36         95,753.81

11/9/17          Withdrawal                                                                   -4,000.00          91,753.81

11/16/17         Ref Bonus                                                                       150.00          91,903.81

11/30/17         Profit                                                                        4,291 .91         96,195.72




                                        THANK YOU   '-'•'   1 '-''-'•' uu..,11,iL....,.., •




                                                                       Florida Office of Financial Regulation-0000000118-00001
    Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 12 of 31 PageID 476




             •
                                              Highrise Advantage


  HighriseAdvantage
          RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                                12/29/17
Orlando, FL 32827                                                                                                         961
Phone: (321) 677-2096                                                                                      Forex In •    ment
Fax: (888)-814-5366
info@HighriseAdvantage.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771




---
2/28/17          Opening Balance                                                              45,000.00           45,000.00

3/31/17          Profit                                                                        2,195.00           47,195.00

4/21/17          Deposit                                                                         40000            87,195.00

4/28/17          Profit                                                                        3,098 .00          90,293.00

5/24/17          Withdrawal                                                                       -7000           83,293.00

5/31/17          Profit                                                                        4,505 .62          87,798.62

6/22/17          Withdrawal                                                                       -4000           83,798.62

6/30/17          Profit                                                                        4,112.00           87,910.62

7/31/17          Profit                                                                        4,386 .74          92,297.36

8/25/17          Withdrawal                                                                       -6000           86,297.36

8/31/17          Profit                                                                        4,332.13           90,629.49

9/29/17          Profit                                                                        4,168.96           94,798.44

9/29/17          Withdrawal                                                                   -3,500.00           91,298.44

10/31/17         Profit                                                                        4,455 .36          95,753.81

11/9/17          Withdrawal                                                                   -4,000.00           91,753.81

11/16/17         Ref Bonus                                                                       150.00           91,903.81

11/30/17         Profit                                                                        4,291 .91          96,195.72

12/29/17         Profit                                                                        4,800 .17         100,995.88

12/29/17         Withdrawal                                                                   -5,000.00           95,995.88




                                        THANK YOU   '-'•'   1 '-''-'•' uu..,11,iL....,.., •




                                                                       Florida Office of Financial Regulation-0000000119-00001
    Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 13 of 31 PageID 477




              •
                                              Highrise Advantage


  HighriseAdvantage
           RISK    WISELY




6900 Tavistock Lakes Blvd., Suite 400                                                                               1/31/18
Orlando, FL 32827                                                                                                  .1961
Phone: (321) 677-2096                                                                                     Forex Investment
Fax: (888)-814-5366
info@HighriseAdvantage.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
      •~     I :




1/1/18            Opening Balance                                                             95,995.88          95,995.88

1/31/18           Profit                                                                       4,895.79         100,891.67




                                        THANK YOU   '-'•'   1 '-''-'•' uu..,11,iL....,.., •




                                                                       Florida Office of Financial Regulation-0000000120-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 14 of 31 PageID 478




6900 Tavistock Lakes Blvd., Suite 400                                           3/12/2018
Orlando, FL 32827                                                                 .961
Phone: (321) 677-2096                                                    Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
      •   ~   I    :




1/31/2018         Profit                4,895.79                 100,891.67

2/2/2018          Withdrawal            -4000                    96,891.67

2/28/2018         Profit                3,011.00                 99,902.67




                                                   Florida Office of Financial Regulation-0000000110-00001
   Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 15 of 31 PageID 479




 6900 Tavistock Lakes Blvd., Suite 400                                           4/30/2018
 Orlando, FL 32827                                                                .961
 Phone: (321) 677-2096                                                    Forex Investment
 Fax: (888)-814-5366
 info@HiqhriseAdvantaqe.com

  Online Marketing Gorilla, LLC
  4928 Eastlake Vista Dr
  St Cloud, FL 34771
, 321 947-3078




 1/31/2018    Profit                     4,895.79                 100,891.67

 2/2/2018     Withdrawal                 -4000                    96,891.67

 2/28/2018    Profit                     3,011.00                 99,902.67

 3/12/2018    Withdrawal                 -4500                    95,402.67

 3/30/2018    Profit                     4,109.00                 99,511.67

 3/30/2018    Withdrawal                 -3500                    96,011.67

 4/30/2018    Profit                     4,790.98                 100,802.65




                                                    Florida Office of Financial Regulation-0000000112-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 16 of 31 PageID 480




6900 Tavistock Lakes Blvd., Suite 400                                            6/29/2018
Orlando, FL 32827                                                                 .1961
Phone: (321) 677-2096                                                     Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2018   Profit                      4,895.79                  100,891.67

2/2/2018    Withdrawal                  -4000                     96,891.67

2/28/2018   Profit                      3,011.00                  99,902.67

3/12/2018   Withdrawal                  -4500                     95,402.67

3/30/2018   Profit                      4,109.00                  99,511.67

3/30/2018   Withdrawal                  -3500                     96,011.67

4/30/2018   Profit                      4,790.98                  100,802.65

4/30/2018   Withdrawal                  -4,500.00                 96,302.65

5/31/2018   Profit                      4,834.39                  101,137.05
6/1/2018    Withdrawal                  -4,500.00                 96,637.05

6/29/2018   Profit                      4,445.30                  101,082.35




                                                    Florida Office of Financial Regulation-0000000140-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 17 of 31 PageID 481




6900 Tavistock Lakes Blvd., Suite 400                                            7/31/2018
Orlando, FL 32827                                                                 .961
Phone: (321) 677-2096                                                     Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2018   Profit                      4,895.79                  100,891.67

2/2/2018    Withdrawal                  -4000                     96,891.67

2/28/2018   Profit                      3,011.00                  99,902.67

3/12/2018   Withdrawal                  -4500                     95,402.67

3/30/2018   Profit                      4,109.00                  99,511.67

3/30/2018   Withdrawal                  -3500                     96,011.67

4/30/2018   Profit                      4,790.98                  100,802.65

4/30/2018   Withdrawal                  -4,500.00                 96,302.65

5/31/2018   Profit                      4,834.39                  101,137.05
6/1/2018    Withdrawal                  -4,500.00                 96,637.05

6/29/2018   Profit                      4,445.30                  101,082.35
7/9/2018    Withdrawal                  -4,000.00                 97,082.35

7/31/2018   Profit                      4,737.62                  101,819.97




                                                    Florida Office of Financial Regulation-0000000126-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 18 of 31 PageID 482




6900 Tavistock Lakes Blvd., Suite 400                                            8/31/2018
Orlando, FL 32827                                                                    1961
Phone: (321) 677-2096                                                     Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2018   Profit                      4,895.79                  100,891.67

2/2/2018    Withdrawal                  -4000                     96,891.67

2/28/2018   Profit                      3,011.00                  99,902.67

3/12/2018   Withdrawal                  -4500                     95,402.67

3/30/2018   Profit                      4,109.00                  99,511.67

3/30/2018   Withdrawal                  -3500                     96,011.67

4/30/2018   Profit                      4,790.98                  100,802.65

4/30/2018   Withdrawal                  -4,500.00                 96,302.65

5/31/2018   Profit                      4,834.39                  101,137.05
6/1/2018    Withdrawal                  -4,500.00                 96,637.05

6/29/2018   Profit                      4,445.30                  101,082.35
7/9/2018    Withdrawal                  -4,000.00                 97,082.35

7/31/2018   Profit                      4,737.62                  101,819.97
8/7/2018    Withdrawal                  -4,000.00                 97,819.97

8/31/2018   Profit                      4,801.00                  102,620.97




                                                    Florida Office of Financial Regulation-0000000132-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 19 of 31 PageID 483




6900 Tavistock Lakes Blvd., Suite 400                                            9/28/2018
Orlando, FL 32827                                                                 -961
Phone: (321) 677-2096                                                     Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
      •:..   I    :




1/31/2018        Profit                 4,895.79                  100,891.67

2/2/2018         Withdrawal             -4000                     96,891.67

2/28/2018        Profit                 3,011.00                  99,902.67

3/12/2018        Withdrawal             -4500                     95,402.67

3/30/2018        Profit                 4,109.00                  99,511.67

3/30/2018        Withdrawal             -3500                     96,011.67

4/30/2018        Profit                 4,790.98                  100,802.65

4/30/2018        Withdrawal             -4,500.00                 96,302.65

5/31/2018        Profit                 4,834.39                  101,137.05
6/1/2018         Withdrawal             -4,500.00                 96,637.05

6/29/2018        Profit                 4,445.30                  101,082.35
7/9/2018         Withdrawal             -4,000.00                 97,082.35

7/31/2018        Profit                 4,737.62                  101,819.97
8/7/2018         Withdrawal             -4,000.00                 97,819.97

8/31/2018        Profit                 4,801.00                  102,620.97
9/4/2018         Withdrawal             -3,500.00                 99,120.97

9/28/2018        Profit                 4,765.00                  103,885.97




                                                    Florida Office of Financial Regulation-0000000133-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 20 of 31 PageID 484




6900 Tavistock Lakes Blvd., Suite 400
Orlando, FL 32827
Phone: (321) 677-2096
                                                                                   •
                                                                                10/31/2018
                                                                                       961
                                                                          Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
321 947-3078




1/31/2018   Profit                      4,895.79                  100,891.67

2/2/2018    Withdrawal                  -4000                     96,891.67

2/28/2018   Profit                      3,011.00                  99,902.67

3/12/2018   Withdrawal                  -4500                     95,402.67

3/30/2018   Profit                      4,109.00                  99,511.67

3/30/2018   Withdrawal                  -3500                     96,011.67

4/30/2018   Profit                      4,790.98                  100,802.65

4/30/2018   Withdrawal                  -4,500.00                 96,302.65

5/31/2018   Profit                      4,834.39                  101,137.05
6/1/2018    Withdrawal                  -4,500.00                 96,637.05

6/29/2018   Profit                      4,445.30                  101,082.35
7/9/2018    Withdrawal                  -4,000.00                 97,082.35

7/31/2018   Profit                      4,737.62                  101,819.97
8/7/2018    Withdrawal                  -4,000.00                 97,819.97

8/31/2018   Profit                      4,801.00                  102,620.97
9/4/2018    Withdrawal                  -3,500.00                 99,120.97

9/28/2018   Profit                      4,765.00                  103,885.97
10/10/2018 Withdrawal                   -3,500.00                 100,385.97

10/31/2018 Profit                       4,799.00                  105,184.97




                                                    Florida Office of Financial Regulation-0000000134-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 21 of 31 PageID 485




6900 Tavistock Lakes Blvd., Suite 400
Orlando, FL 32827
Phone: (321) 677-2096
                                                                                 •
                                                                                11/30/2018
                                                                                      1961
                                                                          Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2018   Profit                      4,895.79                  100,891.67

2/2/2018    Withdrawal                  -4000                     96,891.67

2/28/2018   Profit                      3,011.00                  99,902.67

3/12/2018   Withdrawal                  -4500                     95,402.67

3/30/2018   Profit                      4,109.00                  99,511.67

3/30/2018   Withdrawal                  -3500                     96,011.67

4/30/2018   Profit                      4,790.98                  100,802.65

4/30/2018   Withdrawal                  -4,500.00                 96,302.65

5/31/2018   Profit                      4,834.39                  101,137.05
6/1/2018    Withdrawal                  -4,500.00                 96,637.05

6/29/2018   Profit                      4,445.30                  101,082.35
7/9/2018    Withdrawal                  -4,000.00                 97,082.35

7/31/2018   Profit                      4,737.62                  101,819.97
8/7/2018    Withdrawal                  -4,000.00                 97,819.97

8/31/2018   Profit                      4,801.00                  102,620.97
9/4/2018    Withdrawal                  -3,500.00                 99,120.97

9/28/2018   Profit                      4,765.00                  103,885.97
10/10/2018 Withdrawal                   -3,500.00                 100,385.97

10/31/2018 Profit                       4,799.00                  105,184.97

10/31/2018 Withdrawal                   -4,500.00                 100,684.97

11/30/2018 Profit                       5,024.18                  105,709.15




                                                    Florida Office of Financial Regulation-0000000135-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 22 of 31 PageID 486




6900 Tavistock Lakes Blvd., Suite 400                                           12/28/2018
Orlando, FL 32827                                                                 11111111961
Phone: (321) 677-2096                                                     Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2018   Profit                      4,895.79                  100,891.67

2/2/2018    Withdrawal                  -4000                     96,891.67

2/28/2018   Profit                      3,011.00                  99,902.67

3/12/2018   Withdrawal                  -4500                     95,402.67

3/30/2018   Profit                      4,109.00                  99,511.67

3/30/2018   Withdrawal                  -3500                     96,011.67

4/30/2018   Profit                      4,790.98                  100,802.65

4/30/2018   Withdrawal                  -4,500.00                 96,302.65

5/31/2018   Profit                      4,834.39                  101,137.05
6/1/2018    Withdrawal                  -4,500.00                 96,637.05

6/29/2018   Profit                      4,445.30                  101,082.35
7/9/2018    Withdrawal                  -4,000.00                 97,082.35

7/31/2018   Profit                      4,737.62                  101,819.97
8/7/2018    Withdrawal                  -4,000.00                 97,819.97

8/31/2018   Profit                      4,801.00                  102,620.97
9/4/2018    Withdrawal                  -3,500.00                 99,120.97

9/28/2018   Profit                      4,765.00                  103,885.97
10/10/2018 Withdrawal                   -3,500.00                 100,385.97

10/31/2018 Profit                       4,799.00                  105,184.97

10/31/2018 Withdrawal                   -4,500.00                 100,684.97

11/30/2018 Profit                       5,024.18                  105,709.15

12/3/2018   Withdrawal                  -5,000.00                 100,709.15


                                                                                                         1


                                                    Florida Office of Financial Regulation-0000000136-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 23 of 31 PageID 487


12/28/2018 Profit                                       4,902.00                            105,611.15



Please note that there are still trades that are currently open and therefore are not yet reflected in your balance.




                                                                                                                               2


                                                                          Florida Office of Financial Regulation-0000000136-00002
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 24 of 31 PageID 488




6900 Tavistock Lakes Blvd., Suite 400                                           1/31/2019
Orlando, FL 32827                                                                .961
Phone: (321) 677-2096                                                    Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
321 947-3078




1/31/2019   Profit                      5,122.00                 110,733.15




                                                   Florida Office of Financial Regulation-0000000137-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 25 of 31 PageID 489




6900 Tavistock Lakes Blvd., Suite 400                                           2/28/2019
Orlando, FL 32827                                                                -961
Phone: (321) 677-2096                                                    Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
321 947-3078




1/31/2019   Profit                      5,122.00                 110,733.15
2/11/2019   Withdrawal                  -7500                    103,233.15

2/28/2019   Profit                      5,264.89                 108,498.04




                                                   Florida Office of Financial Regulation-0000000138-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 26 of 31 PageID 490




6900 Tavistock Lakes Blvd., Suite 400
Orlando, FL 32827
Phone: (321) 677-2096
                                                                                  •
                                                                                 3/29/2019
                                                                                      1961
                                                                          Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2019   Profit                      5,122.00                  110,733.15
2/11/2019   Withdrawal                  -7500                     103,233.15

2/28/2019   Profit                      5,264.89                  108,498.04

3/1/2019    Withdrawal                  -5,000.00                 103,498.04

3/29/2019   Profit                      5,164.55                  108,662.59




                                                    Florida Office of Financial Regulation-0000000139-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 27 of 31 PageID 491




6900 Tavistock Lakes Blvd., Suite 400                                            4/30/2019
Orlando, FL 32827                                                                 -1961
Phone: (321) 677-2096                                                     Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2019   Profit                      5,122.00                  110,733.15
2/11/2019   Withdrawal                  -7500                     103,233.15

2/28/2019   Profit                      5,264.89                  108,498.04

3/1/2019    Withdrawal                  -5,000.00                 103,498.04

3/29/2019   Profit                      5,164.55                  108,662.59

3/29/2019   Withdrawal                  -7000                     101,662.59

4/30/2019   Profit                      4,988.00                  106,650.59




                                                    Florida Office of Financial Regulation-0000000127-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 28 of 31 PageID 492




6900 Tavistock Lakes Blvd., Suite 400                                            5/31/2019
Orlando, FL 32827                                                                  -961
Phone: (321) 677-2096                                                     Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2019   Profit                      5,122.00                  110,733.15
2/11/2019   Withdrawal                  -7500                     103,233.15

2/28/2019   Profit                      5,264.89                  108,498.04

3/1/2019    Withdrawal                  -5,000.00                 103,498.04

3/29/2019   Profit                      5,164.55                  108,662.59

3/29/2019   Withdrawal                  -7000                     101,662.59

4/30/2019   Profit                      4,988.00                  106,650.59

5/3/2019    Withdrawal                  -4,000.00                 102,650.59

5/31/2019   Profit                      5,153.06                  107,803.65




                                                    Florida Office of Financial Regulation-0000000128-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 29 of 31 PageID 493




6900 Tavistock Lakes Blvd., Suite 400                                            6/28/2019
Orlando, FL 32827                                                                 .1961
Phone: (321) 677-2096                                                     Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2019   Profit                      5,122.00                  110,733.15
2/11/2019   Withdrawal                  -7500                     103,233.15

2/28/2019   Profit                      5,264.89                  108,498.04

3/1/2019    Withdrawal                  -5,000.00                 103,498.04

3/29/2019   Profit                      5,164.55                  108,662.59

3/29/2019   Withdrawal                  -7000                     101,662.59

4/30/2019   Profit                      4,988.00                  106,650.59

5/3/2019    Withdrawal                  -4,000.00                 102,650.59

5/31/2019   Profit                      5,153.06                  107,803.65
5/31/2019   Withdrawal                  -5,500.00                 102,303.65

6/28/2019   Profit                      4,705.97                  107,009.62




                                                    Florida Office of Financial Regulation-0000000129-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 30 of 31 PageID 494




6900 Tavistock Lakes Blvd., Suite 400                                            7/31/2019
Orlando, FL 32827                                                                ~961
Phone: (321) 677-2096                                                     Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2019   Profit                      5,122.00                  110,733.15
2/11/2019   Withdrawal                  -7500                     103,233.15

2/28/2019   Profit                      5,264.89                  108,498.04

3/1/2019    Withdrawal                  -5,000.00                 103,498.04

3/29/2019   Profit                      5,164.55                  108,662.59

3/29/2019   Withdrawal                  -7000                     101,662.59

4/30/2019   Profit                      4,988.00                  106,650.59

5/3/2019    Withdrawal                  -4,000.00                 102,650.59

5/31/2019   Profit                      5,153.06                  107,803.65
5/31/2019   Withdrawal                  -5,500.00                 102,303.65

6/28/2019   Profit                      4,705.97                  107,009.62

7/3/2019    Withdrawal                  -5,000.00                 102,009.62

7/31/2019   Profit                      4,796.00                  106,805.62




                                                    Florida Office of Financial Regulation-0000000130-00001
 Case 6:20-cv-01657-CEM-GJK Document 6-54 Filed 09/09/20 Page 31 of 31 PageID 495




6900 Tavistock Lakes Blvd., Suite 400                                            8/30/2019
Orlando, FL 32827                                                                 -961
Phone: (321) 677-2096                                                     Forex Investment
Fax: (888)-814-5366
info@HiqhriseAdvantaqe.com

Online Marketing Gorilla, LLC
4928 Eastlake Vista Dr
St Cloud, FL 34771
(321) 947-3078




1/31/2019   Profit                      5,122.00                  110,733.15
2/11/2019   Withdrawal                  -7500                     103,233.15

2/28/2019   Profit                      5,264.89                  108,498.04

3/1/2019    Withdrawal                  -5,000.00                 103,498.04

3/29/2019   Profit                      5,164.55                  108,662.59

3/29/2019   Withdrawal                  -7000                     101,662.59

4/30/2019   Profit                      4,988.00                  106,650.59

5/3/2019    Withdrawal                  -4,000.00                 102,650.59

5/31/2019   Profit                      5,153.06                  107,803.65
5/31/2019   Withdrawal                  -5,500.00                 102,303.65

6/28/2019   Profit                      4,705.97                  107,009.62

7/3/2019    Withdrawal                  -5,000.00                 102,009.62

7/31/2019   Profit                      4,796.00                  106,805.62
7/31/2019   Withdrawal                  -5,000.00                 101,805.62
8/30/2019   Profit                      4,955.00                  106,760.62




                                                    Florida Office of Financial Regulation-0000000131-00001
